Citation Nr: 1646342	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-08 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right knee instability.

2.  Entitlement to an increased evaluation for service-connected right ankle degenerative joint disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1974 until September 1994.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction resides with the RO in Columbia, South Carolina.

In July 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  This case was previously remanded by the Board in February 2015, and has since been returned for further appellate review.  

The 2011 August rating decision granted service connection for right knee instability and assigned an initial 10 percent disability evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  That rating decision also continued the Veteran's service-connected right knee chondromalacia at a 10 percent disability evaluation pursuant to 38 C.F.R. § 4.71a, DC 5260 based on limitation of motion.  As noted in the Board's February 2015 decision, the Veteran only appealed the rating assigned for his service-connected right knee instability, therefore the issue of entitlement to an increased rating for right knee chondromalacia with pain and limitation of motion is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is required for additional development prior to appellate review.  With regard to the Veteran's claims on appeal, remand is required to ensure compliance with the Board's prior remand directives, and to obtain adequate VA examinations and opinions.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Also, when VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  With regard to examinations pertaining to joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  

With regard to the Veteran's right ankle disorder, the Veteran underwent a VA ankle examination in April 2015.  Initial range of motion testing showed dorsiflexion to 10 degrees, and plantar flexion to 25 degrees.  Pain was noted upon examination and caused functional loss, but it was not indicated to what additional degree, if any.  The examiner was unable to determine whether pain, weakness, fatigability, or incoordination significantly limited functional ability during a flare-up without resorting to mere speculation as the examiner noted that the Veteran was not currently experiencing a flare-up.  The examiner indicated that the Veteran had additional contributing factors of disability, including less movement than normal due to "ankylosis, adhesions etc.," weakened movement due to a "muscle or peripheral nerve injury, etc.," disturbance of locomotion, and interference with standing.   However, the examiner then indicated that muscle strength was normal in plantar flexion and in dorsiflexion, there was no reduction of muscle strength, no muscle atrophy, and no ankylosis.

Unfortunately, in light of Correia, the April 2015 VA examination report is inadequate.  Specifically, the examination report noted that pain caused functional loss, but the examination report did not show range of motion findings in active and passive motion, and in weightbearing and non-weightbearing.  The examination also did not make any findings regarding the left ankle.  The record does not otherwise contain sufficient information in the absence of those findings to allow the Board to make an informed adjudication, thus remand for a new examination is required.  Also, the examiner indicated that the Veteran had less movement than normal due to ankylosis and adhesions, and weakened movement due to muscle or peripheral nerve injury; however, the examiner also indicated that the Veteran had normal ankle strength and no ankylosis.  In light of these contrary findings, remand is required for an adequate VA examination.

With regard to the Veteran's right knee instability, in February 2015 the Board remanded this matter for a VA examination in light of October 2014 private MRI results that were significant for a fluid filled tear of the posterior horn of the medial meniscus of the right knee.  The examiner was also instructed to identify all symptoms attributable to the service-connected right knee disability, to include whether there was any subluxation, instability, giving way, locking, effusion, or other associated symptomatology.  The examiner was further instructed to assess the severity of each symptom attributable to right knee instability, and specifically note whether instability or other impairment of the knee was more appropriately characterized as slight, moderate, or severe. 

The Veteran underwent a VA knee examination in April 2015.  The Veteran gave a history of constant pain, instability, locking, and popping.  Stability testing was negative for any instability, and there was no evidence of recurrent dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, any other tibial and/or fibular impairment, or semilunar cartilage condition.  There was evidence of pain, crepitus and locking.  Unfortunately, the 2015 VA examination report is inadequate, and does not comply with the Board's prior remand directives.  The examiner indicated that the Veteran did not have a semilunar cartilage condition, but failed to address or reconcile the October 2014 MRI results.  Thus, the examination report is inadequate.  Further, the examiner did not assess the severity of the Veteran's identified symptoms or note whether the Veteran's knee instability or other impairment of the knee is more appropriately characterized as slight, moderate, or severe.  For these reasons, remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right knee instability.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ). 

Additionally, the examiner must address the following: 

a) Identify all symptoms attributable to the service-connected right knee instability, to include whether there is any subluxation, instability, giving way, locking, effusion, or other associated symptomatology.  

b) Assess the severity of each symptom, and specifically note whether the Veteran's instability or other impairment of the knee is characterized as slight, moderate, or severe.  

c) Address the results of the October 2014 MRI study of the right knee together with the Veteran's hearing testimony that he experiences episodes of right knee locking, and determine whether the Veteran has a semilunar cartilage condition with frequent episodes of "locking," pain, and effusion into the joint.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right ankle disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate DBQ.  

The examination report must include all findings necessary to rate the disability, including range of motion measurements for painful joints on both active and passive motion, and in weightbearing and non-weightbearing.  The examination must also contain findings regarding the left ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner is also requested to specify whether the Veteran has ankylosis of the right ankle.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

